Title: From Alexander Hamilton to Archibald Mercer, 17 August 1792
From: Hamilton, Alexander
To: Mercer, Archibald



Dr. Sir
Philadelphia Aug 17. 1792

The bearer of this Mr. Douthat brought some letters, in general terms, from Col Humphreys our Resident at Portugal. I dare say he understands the business about which he means to apply to the Society. He means to submit different alternatives either for carrying it on upon the Account of the Society or upon his own account. The state of the funds of the Society &c. &c. must decide the expediency of seconding his project. The idea of a loan appears to have some recommendations. It would lead to greater œconomy & exertion. With much consideration & esteem I have the honor to be
Sir   Your obed ser
A Hamilton
Archibald Mercer Esq
